           Case 1:19-cv-05050-ALC Document 24 Filed 07/20/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com
                                                                                                            7/20/2020
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                 July 17, 2020

United States District Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

        Re:       Deleston v. Amsterdam Ale House Incorporated et al.
                  Case No.: 1:19-cv-05050-ALC

Dear District Judge Carter:

         This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
above-referenced action. We are pleased to inform Your Honor that the above referenced action has
been settled and that the parties are in the process of drafting and exchanging a settlement agreement
that is intended to be reviewed by the parties for execution. Respectfully, Plaintiff is requesting a
stay of all deadlines and conferences for thirty (30) days so that the parties can finalize the
settlement agreement.

        We thank the Court for your time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.
                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

              Dated: July 20, 2020




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
